DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, lines 1-2 recite “at least one of the walls or the wall” which is unclear.  Claim 1, from which claim 11 depends, only recites “two opposite walls and a bottom”, thus there is a total of three walls/surfaces being recited.  Therefore, it is 
Regarding claim 12, lines 1-2 recite “one of the two opposite walls and/or the wall”, which is unclear.  Claim 1, from which claim 12 depends, only recites “two opposite walls and a bottom”, thus there is a total of three walls/surfaces being recited.  Therefore, it is unclear if “the wall” as recited in claim 12, line 2 intends to refer to the bottom wall/surface or one of the at least two walls.  If “the wall” intends to refer to one of the at least one of the walls, then the limitation is redundant since “one of the two opposite walls” already defines a single wall.  If “the wall” intends to refer to the bottom wall/surface, it is suggested to rephrase the aforementioned portion of lines 1-2 as “one of the two opposite walls and/or the bottom”.  For purposes of substantive examination, “one of the two walls” will be interpreted as meaning at least one of the two opposite walls and “the wall” will be interpreted as meaning the bottom wall/surface.

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11, 13-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vena et al. (US2004/0016064) or, in the alternative, under 35 U.S.C. 103 as obvious over Vena et al.
Regarding claim 1, Vena discloses a refill (Figure 1A) configured to be removably mounted on a device for treating the hair (2, Figure 2A), comprising a body (not labeled, refer to annotated Figure 1A, below) having a cavity (not labeled, refer to annotated Figure 1A, below) that is formed at least partially by two opposite walls (not labeled, refer to annotated Figure 1A, below) and a bottom (not labeled, refer to annotated 

    PNG
    media_image1.png
    496
    686
    media_image1.png
    Greyscale

Alternatively, although Vena provides a refill having at least one coupling relief having a shape and configuration similar to that of Applicant’s coupling relief (refer to Vena, Figure 1A), Vena does not explicitly disclose that the force for inserting applicator is less than the force for extracting the applicator.  However, it would be obvious to provide such a relationship however, so a user having weak strength or arthritis may easily insert an applicator into the refill, and that the applicator remains in the refill during use when the device for treating the hair may be subjected to substantially high 
Regarding claim 2, Vena discloses the refill according to claim 1, as applied above.  Vena does not explicitly disclose that the difference between the force for inserting the applicator member and the force for extracting it therefrom are greater than or equal to 3N.  It is well-known that when combing a user’s hair with a device such as that disclosed by Vena, forces greater than 3N are exerted on a user’s hair by the device, particularly in cases wherein a comb encounters a knot or tangle, as evidenced by Gamez-Garcia.  Gamez-Garcia discloses a study on the amount of stress applied to hair during combing and teaches that these forces may be approximately 6N (614.5gmf; see graph on Page 3) or approximately 11N (1152.5gmf; see left graph on Page 5), thus the combing device is being subjected to forces as high as 11N.  Since the applicator member is intended to remain intact with the comb during use, it follows that the applicator member is being subjected to forces of approximately 11N without being dislodged from the comb.  Considering that the force to insert the applicator member is relatively low and the applicator must remain fixed in the comb even when subjected to forces of approximately 11N, it follows that difference between the insertion force and the extraction force would be greater than 3N.  Additionally, Applicant has not stated that 3N is a critical value, nor has the Applicant defined a specific type of force, i.e. 
Regarding claim 3, Vena discloses the refill according to claim 1, wherein the cavity has an elongate shape in a direction perpendicular to the insertion axis (refer to annotated Figure 1A, below).

    PNG
    media_image2.png
    525
    577
    media_image2.png
    Greyscale

Regarding claim 6, Vena discloses the refill according to claim 1, wherein the coupling relief projects into the cavity and has a thickness measured perpendicularly to said wall, 
Regarding claim 11, Vena discloses the refill according to claim 1, wherein at least one of the walls or the wall comprises a plurality of coupling reliefs (best shown in Figure 1A wherein each of the opposite walls comprises a plurality of coupling reliefs).
Regarding claims 13 and 14, Vena discloses the refill according to claim 1, wherein the two opposite walls each have at least one coupling relief and the coupling reliefs on one of the opposite walls are situated facing the coupling reliefs on the other of the opposite walls (best shown in Figure 1A, wherein each of the two opposite walls comprise a plurality of coupling reliefs that face each other).
Regarding claim 18, Vena discloses the refill according to claim 1, wherein the applicator member is impregnated with product (not shown, but the refill is to be fitted onto a container comprising a hair dye, wherein the refill is affixed to the container such that the applicator member may be in fluid communication with the dye contained in the container, thereby impregnating the applicator member with product). 


Claims 1-3, 5, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Breeze (US2705499).
Regarding claims 1 and 19, Breeze discloses a device for treating the hair (refer to Figures 1-2), comprising-4-Application No. 15/541,262 two arms (10, 11) that are able to move relative to one another between a moved-together configuration for treating the hair and a spaced-apart 

    PNG
    media_image3.png
    640
    741
    media_image3.png
    Greyscale

Regarding claim 2, Breeze discloses the refill according to claim 1, as applied above.  Breeze does not disclose wherein the difference between the force for inserting the applicator member into the cavity and the force for extracting it therefrom is greater than or equal to 3N.  Since Breeze’s applicator member is intended to remain in place during use, wherein the applicator member may be subjected to forces as a result of being “immersed in a container of liquid”, or being “pressed together to press the brush” 
Regarding claim 3, Breeze discloses the refill according to Claim 1, wherein the cavity has an elongate shape in a direction perpendicular to the insertion axis (refer to annotated Figure 5, provided in the rejection to claim 1, above).
Regarding claim 5, Breeze discloses the refill according to claim 1, wherein the cavity has a height, defined along the insertion axis from the opening, the coupling relief extending along the insertion axis along a length less than this height (refer to annotated Figure 5, below).

    PNG
    media_image4.png
    521
    694
    media_image4.png
    Greyscale

Regarding claim 12, Breeze discloses the refill according to Claim 1, wherein one of the two opposite walls and/or the wall does not have a coupling relief (“the wall” is being interpreted as the bottom, wherein the bottom does not comprise a coupling relief).
Regarding claim 13, Breeze discloses the refill according to Claim 1, wherein the two opposite walls each have at least one coupling relief (34, 35; best shown in Figure 4).
Regarding claim 14, Breeze discloses the refill according to Claim 13, wherein the coupling reliefs on one of the opposite walls are situated facing the coupling reliefs on the other of the opposite walls (refer to Figure 4).
Regarding claim 18, Breeze discloses the refill according to Claim 1, wherein the applicator member is impregnated with product (refer to Column 2, lines 48-57).

Claims 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Breeze in view of Battle (US2299296).
Regarding claim 6, Breeze discloses Refill according to Claim 1, wherein the coupling relief projects into the cavity and has a thickness.  Breeze does not disclose that the thickness, measured perpendicularly to said wall, which is variable along the insertion axis, the thickness (e) - increasing along a first portion of length (h) along the insertion axis and decreasing along a second portion of length (12) along the insertion axis, the ratio between the lengths (l/l) being less than 1, or - increasing along a first portion of length (h) along the insertion axis X and then being constant along a second portion of length (l3) along the insertion axis (X), the thickness of the second portion being less than the maximum thickness (ema) of the first portion.  Rather, Breeze discloses coupling reliefs appearing to have constant thickness.  Battle discloses a similar device for treating hair, comprising a refill (11) having first and second opposing walls (not labeled, top and bottom walls, refer to Figure 2) and an opening (not labeled, opening between two opposite walls, best shown in Figures 2, 4-5), an applicator member (27) 

    PNG
    media_image5.png
    481
    781
    media_image5.png
    Greyscale

Regarding claim 7, Breeze discloses the refill according to claim 1, as applied above.  Breeze does not disclose wherein each coupling relief has a first face oriented towards the opening and having an average slope forming an angle less than or equal to 45 degrees, and a second face oriented away from the opening and has an average slope 

    PNG
    media_image6.png
    509
    775
    media_image6.png
    Greyscale

Regarding claim 8, the combination of Breeze and Battle disclose the refill according to claim 7, as applied above.  Per the modification, the sloping first and second faces of Battle’s coupling reliefs were incorporated into Breeze’s refill, wherein the first and second faces form an angle of approximately 65 degrees as shown in the annotated Figure 5 provided in the rejection to claim 7, above.  Thus, the combination provides the first face and the second face forming an angle less than or equal to 110 degrees at their meeting point.  
Regarding claim 11, Breeze discloses the refill according to claim 1, as applied above.  Breeze does not disclose wherein at least one of the walls or the wall comprises a plurality of coupling reliefs, rather Breeze discloses a single coupling relief on each of the first and second walls.  Battle discloses a similar device for treating hair, comprising a refill (11) having first and second opposing walls (not labeled, top and bottom walls, refer to Figure 2) and an opening (not labeled, opening between two opposite walls, best shown in Figures 2, 4-5), an applicator member (27) within the opening and a plurality of coupling reliefs (28) protruding from the first and second opposing walls into the opening and configured to engage with the applicator member (best shown in Figures 4-5).  Refer additionally to Figures 1-11.  Therefore it would have been obvious .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Breeze in view of Doherty et al. (US2003/0034322).
Regarding claims 9 and 10, Breeze discloses the refill according to claim 1.  Breeze does not disclose wherein the maximum thickness of the coupling relief, measured in a plane perpendicular to the wall or to said bottom to which it is attached, is between 0.2mm and 3mm or that the length is between 1mm and 3mm.  Doherty et al. discloses a coupling relief having dimensions within the claimed range (refer to Paragraph [0024] wherein the coupling relief has a width of 1mm to 10mm and a length of between 4mm and 10mm).  Refer additionally to Figures 1-49.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breeze’s coupling relief such that the thickness and the length is within the claimed range, since Doherty demonstrates that such values are well-known in the art when forming such coupling reliefs and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Breeze in view of Hedges et al. (US2004/0253297).
Regarding claims 16 and 17, Breeze discloses the refill according to claim 1, as applied above.  Breeze further discloses that the applicator member is a sponge (refer to Column 2, lines 26-27), extends in a vertical direction (refer to Figure 3) and the coupling reliefs extends in horizontal plane, thus providing the reliefs extending from a wall in a direction generally perpendicular to that of the fibers of the applicator member.  Breeze does not disclose the exact fiber density of the sponge.  Hedges et al. discloses a similar sponge for personal care use wherein the fiber density is disclosed as being between 0.0001 and 0.25g/cm3 (refer to Paragraph [0036]) which overlaps the claimed range of 0.080 and 0.400g/cm3, demonstrating that it is well-known to provide a sponge having a fiber density within the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breeze’s sponge such that the fiber density is within the claimed range, since Hedges et al. teaches that such values are well-known in the art and it has been held that discovering optimum or workable ranges involves only routine skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gamez-Garcia, Manuel, “A Physical Analysis of Hair Combing Processes and Measurements TRI International Hair Conference” discloses forces being applied to a user’s hair during combing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799